Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 10/25/21.  Claims 1-2, 7-8 and 13 have been amended. Claims 4-5 and 10-11 have been cancelled. Claims 1-3, 6-9 and 12-13 are pending.
2.	Applicants' arguments filed 10/25/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a system for automated document generation, the system comprising:
	a database arrangement comprising a plurality of structured data records; 
	a processing arrangement…” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitations “a system for automated document generation, the system comprising:
	a database arrangement comprising a plurality of structured data records; 
a processing arrangement…” in claim 1 invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The Specification is devoid of adequate structure to perform the claimed function.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  As described above, the disclosure does not provide adequate structure to perform the claimed functions.  The Specification does not demonstrate that Applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one of ordination skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1-2, 6-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerges in view of Gray et al (U.S. 20170017903 A1 hereinafter, “Gray”), and further in view of Lints et al (U.S. 20200160122 A1 hereinafter, “Lints”).
8.	With respect to claim 1,
Gerges discloses a system for automated document generation, the system comprising:
	a database arrangement comprising a plurality of structured data records; 
a processing arrangement communicably coupled to the database arrangement, the processing arrangement operable to:
	receive a user input from a user, by a user interface, relating to at least: a type of the document to be generated, information to be included in the document to be generated (Gerges [0051] e.g. [0051] In response to receiving a user interface selection to initiate generation of data transformation suggestions, flow of method 200 may proceed to processing operation 206.  At processing operation 206, data transformation suggestions are generated.  Generation (processing operation 206) of data transformation suggestions has been described in the foregoing description including the description of process flow 100 (FIG. 1).  Example processing operations executed during generation (processing operation 206) of data transformation suggestions comprise but are not limited to: determining a document type for an electronic document [as a type of the document]; detecting heading information for the content of the electronic document [as information to be included in the document to be generated]; determining sections of the electronic document based on the detected heading information; determining keywords in heading information; extracting content portions from the determined sections; determining keywords in individual content portions; ranking importance of individual content portions within the determined sections; and generating the data transformation suggestions based on the determined sections, the ranking of importance of the individual content portions within the determined sections and applied intelligence gained through training and support data (e.g., collected signal data, telemetry data, data from web-based resources));
	analyze user input relating to the type of document to be generated to determine related structured data records to be retrieved from the database arrangement;
	retrieve the related structured data records from the database arrangement to a local storage associated with the processing arrangement (Gerges [0014] – [0015], [0036], [0045], [0060], [0063], [0080] e.g. [0014] determining a document type for an electronic document; detecting heading information for the content of the electronic document; determining sections of the electronic document based on the detected heading information; determining keywords in heading information; extracting content portions from the determined sections; determining keywords in individual content portions; ranking importance of individual content portions within the determined sections; identifying related content; identifying whether citations should be added as well as formatting data for citations; and generating the data transformation suggestions based on the determined sections, the ranking of importance of the individual content portions within the determined sections and applied intelligence gained through training and support data (e.g., collected signal data, telemetry data, data from web-based resources). [0015] Further related documents are then parsed for these keywords and relevant content sections are then presented through a user interface, which enables user to easily drag and drop related content into their presentation documents for further enhancement.  [0036] Further related documents are then parsed for these keywords and relevant content sections are then presented through a user interface, which enables user to easily drag and drop related content into their presentation documents for further enhancement.  Furthermore, data transformation processing may be configured to automatically add citations on behalf of a user where appropriate.  Documents searched and accessed to find related content, provide citations, etc., are not limited to a specific document type. [0080] Storage system 403 may comprise any computer readable storage media readable by processing system 402 and capable of storing software 405.  Storage system 403 may include volatile and nonvolatile, removable and non-removable media implemented in any method or technology for storage of information, such as computer readable instructions, data structures, program modules, cache memory or other data.  Examples of storage media include random access memory, read only memory, magnetic disks, optical disks, flash memory, virtual memory and non-virtual memory, magnetic cassettes, magnetic tape, magnetic disk storage [as to a local storage associated with the processing arrangement; referring to the instant applicant’s specification [0074] “The local storage may include, but is not limited to, a Random-Access Memory (RAM), a Read Only Memory (ROM), a cache memory, a flash memory, an optic memory disk, magnetic memory disk, an electro-magnetic memory disk, or a combination thereof”] or other magnetic storage devices, or other suitable storage media, except for propagated signals));
	analyze the related structured data records to determine attributes for the document to be generated;
wherein the machine learning algorithms to determine:
the attributes for the document to be generated based on attributes associated with the related structured data records, and
content from the user input relating to the information to be included in the document to be generated similar to content in the related structured data records (Gerges [0014], [0017], [0042] – [0045], [0058] e.g. [0014] machine learning. [0044] The design application/service may be configured to add design elements to enhance the presentation document, where the document transformation component 106 is configured to automatically select specific designs elements to incorporate into a generated presentation document on behalf of a user.  A user may select a templatized representation of content for presentation through the user interface menu, but the document transformation component 106 further transforms content for presentation by utilizing its processing capabilities to automatically incorporate design elements into a presentation document. For example, a design application/service may be a web-based resource accessed as part of a knowledge repository 110 that is accessed at a time when a presentation document is to be generated. [0045] Non-limiting examples of types of data from evaluation of an electronic document comprises: keywords; type of document, user-specific preferences, ranking of content for candidate slide suggestions and past usage data (of a specific user and/or a group of users), any or all of which can be utilized to select any of the design elements to apply and find related content for inclusion in a presentation document. In another example, keywords extracted from an electronic document and a classification of a type of the electronic document may be utilized to search, for relevant content to enhance a presentation document via any of: web-based resources; associated content storages (e.g., clipart databases) for an application/service; Selected design elements may be incorporated into a generated presentation document, for example, that is presented through a user interface of an application/service in response to selection of a user interface element for generating a presentation document. [0058] Turning attention to method 250 non-limiting examples described herein extend to those where an improved user interface is configured to surface representations of back-end processing, which correlates data in one electronic document with data of another electronic document.  This enables content to be intelligently exported from one electronic document and imported into another electronic document in a contextual manner that the content is adapted for presentation in a different application/service. In such examples, operations for data transformation, including export/import processing, are semi-automated so that targeted content can be automatically imported into a different application/service in a contextual manner that best correlates the data to a presentation style of a different electronic document. As a non-limiting example, an adapted user interface may provide a user interface element that, when activated, enables automated detection of specific types of content to correlate with an electronic document provided by a different application/service [as
analyze the related structured data records to determine attributes (e.g. style; design element, template; referring to the instant applicant’s specification [0070] “…characteristic attributes (for example, design, template, style)”) for the document to be generated,
wherein the machine learning (e.g. machine learning) algorithms to determine:
the attributes (e.g. style; design element, template) for the document to be generated based on attributes associated with the related structured data records (e.g. related documents), and
content from the user input relating to the information to be included in the document to be generated similar to content (e.g. related content) in the related structured data records]);
	use the determined attributes and the user input relating to the information to be included in the document to be generated, to generate the document, wherein the generated document is communicated to the user via the user interface (Gerges [0011] and Figs. 3A-H e.g. Based on user selection of the confirming data transformation suggestions through the user interface menu, a presentation document is automatically generated on behalf of the user, for example, in a different application/service).
Although Gerges substantially teaches the claimed invention, Gerges does not explicitly indicate wherein content in each of the related structured data records are evaluated to form basis for content for the document to be generated.
Gray teaches the limitations by stating
retrieve the related structured data records from the database arrangement to a local storage associated with the processing arrangement (Gray [0052] e.g. [0052] Referring now to FIG. 2, an embodiment of a data science platform server 102 is described in more detail.  The data science platform server 102 comprises a processor 202, a memory 204, a display module 206, a network I/F module 208, an input/output device 210 and a storage device 212 coupled for communication with each other via a bus 220);
analyze the related structured data records to determine attributes for the document to be generated and wherein content in each of the related structured data records are evaluated to form basis for content for the document to be generated (Gray [0074] e.g. [0074] In some implementations, the reporting module 265 cooperates with the user interface module 275 to identify any information provided in the user interfaces to be output in a report format individually or collectively.  Moreover, the visualizations, the interaction of the items (e.g., experiments, features, models, data sets, and projects), the audit trail or any other information provided by the user interface module 275 can be output as a report.  For example, the reporting module 265 allows for the creation of directed acyclic graph (DAG) and a representation of it in the user interface as shown below in example of FIGS. 3, 5-6, and 11-12.  The reporting module 265 generates the reports in any number of formats including, MS-PowerPoint, portable document format, HTML, XML, etc. In some implementations, the reporting module 265 receives a selection of report elements (plots, visualizations, diagnostics, etc.) from the user for inclusion in a report format.  In other implementations, the reporting module 265 learns from reports generated for other projects in a similar data science phase and/or in a similar context and uses those reports or report elements as templates for a current project under consideration in the data science process [as analyze the related structured data records (e.g. similar reports) to determine attributes (e.g. elements) for the document to be generated and wherein content in each of the related structured data records are evaluated to form basis (e.g. template) for content for the document to be generated]),
wherein the machine learning algorithms (Gray [0072] – [0076] e.g. machine learning) to determine:
the attributes for the document to be generated based on attributes associated with the related structured data records, and
content from the user input relating to the information to be included in the document to be generated similar to content in the related structured data records (Gray [0072] – [0081] and Fig. 3-13 e.g. [0072] The auditing module 260 includes computer logic executable by the processor 202 to create a full audit trail of models, projects, datasets, results and other machine learning objects in a data science project. [0074] In some implementations, the reporting module 265 cooperates with the user interface module 275 to identify any information provided in the user interfaces to be output in a report format individually or collectively.  Moreover, the visualizations, the interaction of the items (e.g., experiments, features, models, data sets, and projects), the audit trail or any other information provided by the user interface module 275 can be output as a report.  For example, the reporting module 265 allows for the creation of directed acyclic graph (DAG) and a representation of it in the user interface as shown below in example of FIGS. 3, 5-6, and 11-12.  The reporting module 265 generates the reports in any number of formats including, MS-PowerPoint, portable document format, HTML, XML, etc. In some implementations, the reporting module 265 receives a selection of report elements (plots, visualizations, diagnostics, etc.) from the user for inclusion in a report format.  In other implementations, the reporting module 265 learns from reports generated for other projects in a similar data science phase and/or in a similar context and uses those reports or report elements as templates for a current project under consideration in the data science process [as
wherein the machine learning algorithms (e.g. machine learning) to determine:
the attributes (e.g. elements) for the document to be generated based on attributes associated with the related structured data records (e.g. similar reports), and
content from the user input relating to the information to be included (e.g. inclusion) in the document to be generated similar (e.g. similar reports) to content in the related structured data records]);
use the determined attributes (Gray [0072] – [0076] and Fig. 3-13 e.g. report elements) and the user input relating to the information to be included (Gray [0072] – [0076] and Fig. 3-13 e.g. inclusion) in the document to be generated, to generate the document, wherein the generated document is communicated to the user via the user interface (Gray [0072] – [0076] and Fig. 3-13 e.g. Fig. 3-13).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Gerges and Gray, to provide the ability to identify related content that may be useful to a document or identify design elements that may present content in a new way (Gerges [0003]). 
Although Gerges and Gray combination substantially teaches the claimed invention, they do not explicitly indicate wherein the machine learning algorithms employ clustering algorithms.
Lints teaches the limitations by stating wherein the machine learning algorithms employ clustering algorithms (Lints [0097] e.g. [0097] The report formatting data 570 can be used by one or more subsystems to automatically generate report data 449 of medical scans based on the preferences of the requesting user. [0125] Each of the plurality of neural network models can be generated based on the same or different learning algorithm that utilizes the same or different features of the medical scans in the corresponding one of the plurality of training sets. … The medical scan classifications selected to segregate the medical scans can be automatically determined by the medical scan image analysis system, for example, where an unsupervised clustering algorithm is applied to the original training set to determine appropriate medical scan classifications based on the output of the unsupervised clustering algorithm).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Gerges, Gray and Lints, to provide the ability to identify related content that may be useful to a document or identify design elements that may present content in a new way (Gerges [0003]). 
9.	With respect to claim 2,	
	Gerges further discloses wherein the database arrangement comprising the plurality of structured data records is created by:
	extracting plurality of data records from publicly available data sources (Gerges [0038], [0045] e.g. [0038] Knowledge repositories 110 may be accessed to obtain data for generation, training and implementation of machine learning modeling 108.  Knowledge resources comprise any data affiliated with a software application platform (e.g., Microsoft.RTM., Google.RTM., Apple.RTM., IBM.RTM.) as well as data that is obtained through interfacing with resources over a network connection including third-party applications/services. [0045] For example, a design application/service may be a web-based resource accessed as part of a knowledge repository 110 that is accessed at a time when a presentation document is to be generated);
	analyzing one or more parameters related to each of the plurality of data records to calculate a data potency score (Gerges [0039], [0045] e.g. [0039] the ranker may be trained and tested to generate confidence scoring for, individually or in combination, any of: correlation between electronic documents; correlation between individual content portions of one electronic document with data fields of another electronic document; correlation between keywords in an electronic document (e.g., message subject, message body) with data fields and/or content in another electronic document. [0045] confidence scoring related to importance of keywords, from extracted content of an electronic document, as well as classification of the type of electronic document may be utilized to select a theme and/or background for a presentation document) for each of the plurality of data records, wherein one or more parameters that are analyzed for a data record are selected based on a format of the data record (Gerges [0014], [0037] e.g. [0014] identifying whether citations should be added as well as formatting data for citations. [0037] detect formatting, layout and content from an electronic document that content is being exported from; correlating detected content with another electronic document; detecting formatting and layout and content of an electronic document in which content is going to be imported);
	tagging data potency score with the data record corresponding thereto (Gerges [0039], [0045] e.g. [0039] the ranker may be trained and tested to generate confidence scoring for, individually or in combination, any of: correlation between electronic documents; correlation between individual content portions of one electronic document with data fields of another electronic document; correlation between keywords in an electronic document (e.g., message subject, message body) with data fields and/or content in another electronic document. [0045] confidence scoring related to importance of keywords, from extracted content of an electronic document, as well as classification of the type of electronic document may be utilized to select a theme and/or background for a presentation document);
	processing the plurality of data records with corresponding tagged data potency scores into a uniform format (Gerges [0014], [0037] e.g. [0014] identifying whether citations should be added as well as formatting data for citations. [0037] detect formatting, layout and content from an electronic document that content is being exported from; correlating detected content with another electronic document; detecting formatting and layout and content of an electronic document in which content is going to be imported);
	storing the plurality of processed data records in the database arrangement as the plurality of structured data records (Gerges [0039], [0045] e.g. [0039] the ranker may be trained and tested to generate confidence scoring for, individually or in combination, any of: correlation between electronic documents; correlation between individual content portions of one electronic document with data fields of another electronic document; correlation between keywords in an electronic document (e.g., message subject, message body) with data fields and/or content in another electronic document. [0045] confidence scoring related to importance of keywords, from extracted content of an electronic document, as well as classification of the type of electronic document may be utilized to select a theme and/or background for a presentation document).
10.	With respect to claim 6,
	Gerges further discloses wherein a form of the plurality of structured data records is at least one of: spreadsheet, digital document, image, presentation program, audio, video (Gerges [0017] e.g. spreadsheet document, presentation document).
11.	Claims 7-8 and 12 are same as claims 1-2 and 6 and are rejected for the same reasons as applied hereinabove.
12.	Claim 13 is same as claim 7 and is rejected for the same reasons as applied hereinabove.

13.	Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gerges in view of Gray and Lints, and further in view of Sacaleanu.
14.	With respect to claim 3,
Gerges discloses wherein the plurality of data records are Hypertext Markup Language (HTML) prior to analysis thereof (Gerges [0090] e.g. In any of the aforementioned examples in which data, content, or any other type of information is exchanged, the exchange of information may occur in accordance with any of a variety of protocols, including … HTML (hypertext markup language)).
Although Gerges, Gray and Lints combination substantially teaches the claimed invention, they do not explicitly indicate wherein the plurality of data records are converted into Hypertext Markup Language (HTML) prior to analysis thereof.
Sacaleanu teaches the limitations by stating wherein the plurality of data records are converted into Hypertext Markup Language (HTML) prior to analysis thereof (Sacaleanu [0017] e.g. converting data representing the electronic health record into a Hypertext Markup Language format; parsing the converted data to extract electronic health record styling information).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Gerges, Gray, Lints and Sacaleanu, to provide the ability to identify related content that may be useful to a document or identify design elements that may present content in a new way (Gerges [0003]). 
15.	Claim 9 is same as claim 3 and is rejected for the same reasons as applied hereinabove.

Response to Argument
16.	Applicant’s remarks and arguments presented on 10/25/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
17.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
November 3, 2021